It is urged on motion for rehearing that in failing in his charge to limit the purpose for which certain evidence was admitted the court committed error for which the judgment should be reversed, although no objection for such omission was presented at the time of trial. Appellant cites several authorities which apparently support his position, but it will be found that all of them are cases which were decided before 1913 at which time the present law was passed requiring objections to the charge to be in writing and presented before the charge is read to the jury, Art. 658 and 666 Cow. C. P. (See Lowe v. State, 228 S.W. 674 and authorities therein cited; Lane v. State, 111 Tex.Crim. R., 12 S.W.[2d] 1027; Texas Jurisprudence, Vol. 4, Sec. 137.)
The motion for rehearing is overruled.
Overruled.
HAWKINS, J., absent.